Citation Nr: 0923816	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  02-13 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for numbness and 
tingling of the extremities.

4.  Entitlement to an initial compensable rating for the 
service-connected pseudofolliculitis barbae (PFB).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1990 to July 
1993.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In December 2006, the Veteran testified at a video conference 
hearing at the RO before the undersigned sitting at the 
Board.  A transcript of his testimony has been associated 
with the claims file.  

In February 2007, the Board denied the issues of entitlement 
to service connection for a bilateral hip disability and 
hypertension and remanded the issues of entitlement to 
service connection for right and left shoulder disabilities, 
numbness and tingling of the extremities, and entitlement to 
an initial compensable rating for service-connected PFB for 
further development.  As will be discussed more thoroughly 
below, the Board finds that some of the remand directives 
were not fully complied with and therefore must remand the 
issues on appeal once again.  Stegall v. West, 11 Vet. App. 
268 (1998).

Additionally, in February 2007, the Board also referred the 
issue of entitlement to service connection for a cervical 
spine disability to the RO for development.  However, a 
review of the record reflects that this matter has not been 
adjudicated by the RO in the first instance.  This matter 
will also be addressed more thoroughly in the remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2007, the Board remanded the issues on appeal for 
further development.  In particular, the remand requested 
that the Veteran identify any VA or private treatment records 
and ordered skin, orthopedic, and neurological examinations.  
The Board also noted that the issue of entitlement to service 
connection for a cervical spine disability was inextricably 
intertwined with the issues of service connection for right 
shoulder disability, left shoulder disability, and numbness 
and tingling of the extremities.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  Lastly, the Board requested that if any of 
the issues on appeal remanded denied, a supplemental 
statement of the case (SSOC) should be issued.  After 
reviewing the requested development, the Board finds that 
another remand is necessary.

At the outset, as noted above, the February 2007 Board 
decision noted that if any benefit sought on appeal remained 
denied, then the Veteran and his representative should be 
provided with a supplemental statement of the case (SSOC), 
which must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issues currently on appeal.  No SSOC was issued after the 
development requested by the Board.  Indeed, for reasons 
unclear to the Board, it does not appear to have the reports 
of VA examinations conducted in May 2008 or the findings made 
in a subsequent "March 2008" addendum have ever been 
considered by the RO.  A remand is therefore necessary for 
issuance of a SSOC.  38 C.F.R. § 19.38; Stegall v. West, 11 
Vet. App. 268 (1998).  

Moreover, the Board must point out that United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
invalidated the regulations which empowered the Board to 
consider additional evidence without prior RO review in the 
absence of a waiver of such review by the veteran or his 
representative.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  No 
waiver of the aforementioned VA examination is associated 
with the claims file.  Indeed, in his April 2009 Informal 
Hearing Presentation, the Veteran's representative explicitly 
requested that the matter be remanded proper consideration of 
the aforementioned evidence.  Under the circumstances, the 
case must be returned to the RO/AMC for preliminary review 
and preparation of a SSOC that considers the new evidence if 
the benefit sought is not granted on the record.

In addition to the foregoing, the Board notes that VA sent 
the Veteran a letter in February 2007 requesting that he 
identify any pertinent private treatment he had received that 
he wanted VA to obtain.  Although the Veteran responded in 
October 2007 that he had no further information to submit to 
VA, the Board notes that previously he had identified private 
treatment from Dr. J.M. and Dr. P.H. that has not been 
associated with the claims file.  In September 2001, VA sent 
a letter to Dr. J.M. requesting that he provide the Veteran's 
records.  No response was submitted.  After several attempts, 
a letter to Dr. P.H. was returned as undeliverable to VA in 
March 2005.  Although it is ultimately the Veteran's 
responsibility to ensure that VA receives any private 
treatment records, as this matter must be remanded, the Board 
will afford the Veteran another opportunity to submit the 
records he identified from Dr. J.M. and P.H.

Additionally, during his December 2006 hearing, the Veteran 
indicated that he had recently received VA treatment for the 
disabilities on appeal.  However, the most recent VA records 
are dated in June 2006.  Consequently, a remand is necessary 
to obtain any VA treatment records dated from June 2006 to 
the present that pertain to the Veteran's claims. 

In May 2008, the Veteran underwent VA neurological, skin, and 
joint examinations.  In regards to the claim for service 
connection for numbness and tingling of the extremities, the 
Board is unclear from the results of a "March 2008 
addendum" and the May 2008 VA examination whether the 
Veteran has a current diagnosis attributed to his claimed 
symptomatology.  The examiner who conducted the May 2008 VA 
neurological examination provided an impression of chronic 
low back pain with bilateral lower extremity radicular 
features.  However, the neurological examination was normal 
with no clinical evidence of radiculopathy or myelopathy.  
Thus, it appears that the Veteran did not have a current 
disability.  On the contrary, in March 2009, the Board 
received a March 2008 QTC addendum that appears to indicate 
that the Veteran has sciatic nerve involvement of L4, L5, S1.  
Further, objective findings include a positive straight leg 
raise.  Therefore, it appears from the March 2008 addendum 
that the Veteran might have a diagnosis attributed to his 
complaints of tingling and numbness.  Due to this conflicting 
medical information, the Board finds that a remand is 
necessary to identify any radiculopathy/sciatica that might 
be associated with the Veteran's service-connected 
degenerative disc disease L5-S1 and L4-L5 and, if so, whether 
such is the cause of the Veteran's complaints of numbness and 
tingling of the extremities.  

Regarding the claims for service connection for left and 
right shoulder disabilities, the Veteran underwent a VA 
examination in May 2008 to address these claims.  The 
examiner determined that there was no indication that the 
Veteran's shoulder discomfort was related to his military 
service or secondary to his cervical spine or lumbar spine.  
However, the Board had also noted that the issue of 
entitlement to service connection for a cervical spine 
disability was inextricably intertwined with the issues of 
service connection for a right shoulder disability, left 
shoulder disability, and numbness and tingling of the 
extremities.  Neither the May 2008 neurological or joint 
examiner addressed the etiology of the Veteran's degenerative 
disc disease of the cervical spine found on examination.  
Thus, a remand to ascertain whether the Veteran's cervical 
spine disability is etiological related to service, and if 
so, whether any numbness and tingling of the extremities is 
related to the cervical spine disability, is necessary.  
Stegall v. West, 11 Vet. App. 268 (1998).

In May 2008, the Veteran underwent a VA examination for his 
service-connected PFB.  Prior to the regulation change 
effective August 30, 2002, service-connected PFB was 
evaluated under 38 C.F.R. § 4.118, Diagnostic Codes 7814, 
which referred the rater to Diagnostic Code 7806.  After the 
regulation change, service-connected PFB was evaluated under 
Diagnostic Code 7813, which refers the rater to 7800-7806, 
whichever is the predominant disability.  After reviewing the 
May 2008 VA skin examination, the Board finds that it is 
inadequate upon which to base a determination as it does not 
address the aforementioned rating criteria.  In particular, 
the examination does not indicate what percentage of the 
Veteran's face is affected by his service-connected 
disability.  As such, a remand is necessary to properly 
evaluate his disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should inform the Veteran 
that records he identified from Dr. J.M. 
and P.H. have not been associated with the 
claims file and afford him another 
opportunity to provide these records.  

2.  VA treatment records dated from June 
2006 to the present should be associated 
with the claims file.  

3.  The matter of entitlement to service 
connection for a cervical spine disability 
is referred to the RO for adjudication in 
the first instance.  The claims for 
entitlement to service connection for a 
cervical spine disability, right shoulder 
disability, left shoulder disability, and 
numbness and tingling of the extremities 
are "inextricably intertwined" and, 
therefore, must be adjudicated together.  

4.  Schedule the Veteran for a VA 
examination to evaluate his cervical spine 
disability, low back disability, and 
numbness and tingling of the extremities.  
A copy of the claims folder and this 
REMAND must be made available to the 
examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, VA treatment 
reports, March 2008 addendum, and May 2008 
VA examinations, the examiner should render 
any relevant diagnoses pertaining to the 
claim for a disability manifested by 
numbness and tingling of the extremities, 
to include any radiculopathy or sciatica.  
If it is not possible to provide a 
diagnosis, so state.  The examiner should 
state a medical opinion as to the 
likelihood (likely, unlikely, at least as 
likely as not) that any disability 
manifested by numbness and tingling of the 
extremities is a manifestation of service-
connected degenerative disc disease of the 
lumbar spine, and if so, evaluate the 
current extent and severity of such 
numbness and tingling.  

Additionally, the examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current cervical spine 
disability is the result of a disease, 
injury, or event in service (November 1990 
to July 1993) as opposed to its being more 
likely due to some other factor or factors.  
If the examiner determines that it is at 
least as likely as not that the Veteran's 
cervical spine disability is related to 
service, he should then opine as to the 
likelihood (likely, unlikely, at least as 
likely as not) that the Veteran's claimed 
disability manifested by numbness and 
tingling of the extremities is a 
manifestation of the cervical spine 
disability, and if so, evaluate the current 
extent and severity of such numbness and 
tingling.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

5.  The Veteran should be scheduled to 
undergo a VA rating examination to 
evaluate the nature and severity of his 
service-connected PFB.  The Veteran's 
claims file, in addition to all relevant 
rating criteria and a copy of this remand, 
must be made available to the examiner for 
review in advance of the scheduled 
examination.  In particular, the rating 
criteria pertinent to service-connected 
PFB in effect prior to August 30, 2002, 
(38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7814-7806) and after the regulation change 
(38 C.F.R. § 4.118, Diagnostic Code 7813, 
which refers the rater to 7800-7806, 
whichever is the predominant disability), 
including the Notes should be provided to 
the examiner.  

After reviewing the pertinent medical 
evidence contained in the Veteran's claims 
file, the examiner is requested to conduct 
a clinical examination to include any 
indicated studies and/or tests to evaluate 
the extent and severity of the Veteran's 
service-connected PFB as discussed above.  
The examiner is requested to indicate any 
pathology associated with that disability.  
The examiner is also requested to take 
photographs of the Veteran's service-
connected disability.  All relevant rating 
criteria (diagnostic codes 7800, 7814, 
7806 in effect prior to August 2002 and 
diagnostic codes 7813, 7800-7806 in effect 
after August 2002) must be addressed in 
the examination report.  The examiner 
should comment whether the service-
connected PFB has caused marked 
interference with employment beyond that 
contemplated by the schedule for rating 
disabilities, necessitated frequent 
periods of hospitalization, or otherwise 
renders impractical the application of the 
regular scheduler standards utilized to 
evaluate the severity of his disability.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives of 
this remand and if it is not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

7.  After an appropriate period of time or 
after the Veteran indicates that he has no 
further evidence to submit, the Veteran's 
claims should be readjudicated.  If the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




